United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lansdowne, PA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas K. Ellixson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1686
Issued: November 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 4, 2015 appellant, through counsel, filed a timely appeal from a June 18, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish total disability after
January 25, 2013 due to his accepted May 25, 2012 employment injuries.
On appeal, counsel contends that appellant continues to suffer from his May 25, 2012
employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 2, 2012 OWCP accepted that appellant sustained postconcussion syndrome as a
result of a motor vehicle accident in the performance of duty as a letter carrier on May 25, 2012.
Appellant stopped work on May 28, 2012 and returned to full-duty work on July 30, 2012.
By letters dated September 12 and October 3, 2012, OWCP expanded the acceptance of
appellant’s claim to include contusion and strain of the back and contusion and strain of the left
hip. On October 30, 2012 appellant stopped work.
In a November 1, 2012 medical report, Dr. Charles F. Denny, an attending Boardcertified orthopedic surgeon, noted May 25, 2012 as the date of injury. In the report and a
prescription and a progress note dated November 1, 2012, he diagnosed sciatica and pain in the
left leg. Dr. Denny advised that appellant was totally disabled from employment activities. He
ordered a magnetic resonance imaging (MRI) scan of the lumbosacral spine.
By letter dated December 10, 2012, OWCP referred appellant, together with a statement
of accepted facts and the medical record, to Dr. Robert A. Smith, a Board-certified orthopedic
surgeon, for a second opinion. In a January 3, 2013 report, Dr. Smith reviewed a history of the
May 25, 2012 employment injuries and the medical record, and provided essentially normal
examination findings with the exception of a lumbar MRI scan which showed a minor disc bulge
at L4-5 that caused some moderate stenosis centrally and in the foramen on the right side which
did not account for appellant’s left-sided symptoms. He opined that there were no objective
findings to indicate any residuals of appellant’s accepted employment-related back and left hip
conditions. Dr. Smith further opined that appellant could return to regular duty without
restriction. He noted that he had no comment on appellant’s accepted postconcussion syndrome
as this head injury was outside the arena of orthopedics.
By letter dated January 17, 2013, OWCP requested that Dr. Denny review and comment
on Dr. Smith’s January 3, 2013 report. Dr. Denny was afforded 15 days to respond. He did not
respond.
On January 25, 2013 appellant filed a claim (Form CA-7) for compensation from
January 12 to 25, 2013. OWCP paid him total disability compensation for the claimed period.
Thereafter, appellant filed multiple Form CA-7 claims for compensation for periods of total
disability after January 25, 2013.
In a February 13, 2013 decision, OWCP denied appellant’s claim for compensation
commencing January 25, 2013. It found that the weight of the medical opinion evidence rested
with Dr. Smith’s opinion that appellant was not totally disabled for work due to the accepted
May 25, 2012 employment injuries and that he could perform his regular work duties.
On February 18, 2013 appellant requested an oral hearing before an OWCP hearing
representative. At the July 17, 2013 hearing, he contended that he suffered from sciatica and that
his condition was caused by the accepted work injuries.

2

Following the hearing, appellant submitted activity records and treatment notes dated
October 8 to December 17, 2012 from his physical therapists which addressed the treatment of
his hip and back conditions.
In a January 11, 2013 report, Dr. Ari C. Greis, a Board-certified physiatrist, noted a
history of the May 25, 2012 employment injuries and provided examination findings. He
provided an impression of persistent low back pain with left lower extremity radicular symptoms
more in the lateral thigh and calf, lumbar spondylosis with moderate foraminal narrowing on the
left at L4-5, and a May 25, 2012 work-related motor vehicle accident. Dr. Greis recommended a
left L4 transforaminal epidural steroid injection under fluoroscopy guidance. In a July 9, 2013
report, he noted a history of the May 25, 2012 employment injuries and his own treatment of
appellant. Dr. Greis noted that appellant presented a diagnostic dilemma as it was not entirely
clear what generated his pain. He opined that appellant’s residual left-sided low back, buttock,
and hip pain with intermittent radiation down to the left lower extremity were causally related to
his May 25, 2012 motor vehicle accident. Dr. Greis suspected that appellant had some
component of sacroiliac joint mediated pain. However, appellant did not get much relief with an
intra-articular steroid injection done under fluoroscopic guidance. Dr. Greis noted that appellant
did not have any significant spinal stenosis or focal disc herniation and stated that fortunately his
electromyogram was negative for any nerve damage. He reviewed Dr. Smith’s January 3, 2013
report and agreed with his finding that appellant had reached maximal medical improvement
regarding his left back, hip, and leg symptoms. However, appellant was clearly still
symptomatic as a result of his injuries. He had concomitant functional limitations as a result of
ongoing pain.
In a May 20, 2013 report, Dr. John J. Kraus, a Board-certified physiatrist, noted a history
of the May 25, 2012 employment injuries, appellant’s complaints, and examination findings. He
noted that appellant had a one-year history of pain in the sacral and iliac areas on the left side
with radiation into the left lower extremity. Appellant’s examination was fairly unremarkable
except for a slight shortening of the left lower extremity compared to the right which could have
been a function of muscle spasm pulling up the limb. Dr. Kraus addressed appellant’s treatment
plan.
In an October 21, 2013 decision, an OWCP hearing representative affirmed the
February 13, 2013 decision, finding that the medical evidence submitted was insufficient to
outweigh the weight accorded to Dr. Smith’s opinion that appellant was not totally disabled due
to his May 25, 2012 employment injuries.
By letter dated October 17, 2014, appellant, through counsel, requested reconsideration.
In an October 10, 2014 report, Dr. Kraus reviewed Dr. Smith’s January 3, 2013 report
and disagreed with his finding that appellant no longer had any residuals of his accepted
employment injuries. He noted that Dr. Smith’s finding that a lumbar MRI scan showed a
bulging disc at L4-5 that caused moderate stenosis centrally and in the right foremen was
contrary to the finding reported by the radiologist who performed the test that the bulging was
asymmetric to the left and there was a moderate left foraminal narrowing which was consistent
with appellant’s left-sided symptoms. Dr. Kraus also disagreed with his finding that appellant
had reached maximal medical improvement as of January 3, 2013 because he had not

3

participated in a chronic pain treatment program, which subsequently resulted in him returning to
work on a part-time basis and a reduction of his symptoms. He noted that, based on his review
of the records and history obtained from appellant, he had no information that appellant had a
preexisting back pain condition. Dr. Kraus opined that his symptoms were a result of the injuries
he sustained during the May 25, 2012 accident.
On February 13, 2015 OWCP found a conflict in medical opinion between Dr. Smith and
Dr. Kraus as to whether appellant continued to suffer from residuals of his accepted May 25,
2012 employment injuries. By letter dated February 17, 2015, it referred appellant, together with
a statement of accepted facts (SOAF) and the medical record, to Dr. Scott E. Sexton, a Boardcertified orthopedic surgeon, for an impartial medical examination.
In a March 16, 2015 report, Dr. Sexton reviewed the SOAF and appellant’s medical
record, noted his complaints, and presented findings on examination. Appellant was reported not
to appear to be in any obvious distress. He did not utilize any braces or ambulatory aids.
Appellant was able to walk from the front of the office to the back. He did demonstrate
somewhat of a modified gait pattern. In the standing position, appellant demonstrated full range
of motion of the cervical spine and bilateral upper extremities with no pathology noted. There
appeared to be no bruising, spasm, swelling, or edema in the lumbar region. Range of motion of
the lumbar spine demonstrated approximately 50 degrees of forward flexion at which point
appellant started to bend his knees and complained of discomfort in the low back. It was hard
for him to get back up from this position. Appellant reported that his left leg sometimes got
stuck and he had to shake it out. Upon standing back up, extension of the lumbar spine was
noted to be limited to approximately 15 degrees with mild discomfort. Side bending was
approximately 30 degrees in each direction with mild discomfort. Truncal rotation was 30
degrees with mild discomfort. During the course of the examination, appellant demonstrated
episodes of shaking his left leg out and complained that it would lock and jerk. On palpatory
examination of the lumbar spine, there was mild tenderness to the left lumbar paraspinal
musculature and left buttock. It was negative on the right. No spasm was appreciable by visual
or palpatory examination. AP and lateral compression of the pelvis did not demonstrate any
instability. Lateral pressure over the left hip caused mild subjective complaints of discomfort.
Appellant was able to reach for objects overhead with mild complaints of low back discomfort.
He had difficulty bending and picking up objects off the floor. In a seated position, appellant
demonstrated 5/5 strength to bilateral hip flexors, knee flexors and extensors, and ankle plantar
flexors and dorsiflexors. Sensation appeared to be grossly intact in all nerve distributions and
dermatomes to bilateral lower extremities. A seated straight leg raise was negative for
reproduction of radiculopathy. In the supine position, appellant was able to pull his knee into his
abdomen bilaterally. Faber maneuver was negative for reproduction of sacroiliac complaints.
Supine straight leg raise caused mild low back pain bilaterally, but was negative for
radiculopathy.
Dr. Sexton noted the accepted conditions of back and left hip contusions and back and
left hip sprains. He explained that a contusion injury typically resulted from a direct blow to an
isolated part of the body which caused pain, bruising, and swelling. This resulted in damage to
the underlying soft tissues of that region. Typical recovery was from three to six months with
appropriate activity modification and conservative care. Dr. Sexton noted that currently, there
was no ongoing objective evidence of a contusion injury. There was no bruising, spasm,

4

swelling, or edema around the left hip or low back. Based on the lack of objective findings and
the time course of injury, Dr. Sexton concluded that appellant had fully recovered from his
May 25, 2012 employment-related back and left hip contusion. He noted that a sprain/strain
injury was due to a stretch of the muscular and ligamentous soft tissues that supported the joints
of the body. This was typically a self-limited condition which resolved within four to six months
with appropriate activity modification and conservative care. There certainly were outliers,
particularly in patients such as, appellant, with preexisting degenerative disease affecting the
adjacent joints. Dr. Sexton related that he clearly demonstrated significant degenerative disease
of the left hip and lumbar spine, as noted objectively on diagnostic studies, including the lumbar
MRI scan and plain x-rays. Recovery for these individuals may be more protracted and take up
to one year. Dr. Sexton noted that there was no evidence of bruising, spasm, swelling, or edema
of the back. Range of motion appeared functional. Appellant demonstrated a normal neurologic
examination including motor, reflex, and sensory testing. Dr. Sexton noted that he had received
diagnostic injections to the lumbar spine and sacroiliac joints which ruled these areas out as an
ongoing source of pain. Appellant demonstrated unusual clinical findings such as, voluntary left
leg movements and jerking.
Based on the multiple factors noted, lack of objective findings, and time course of injury,
Dr. Sexton concluded that he had fully recovered from his lumbar/low back sprain. He noted
appellant’s left hip sprain and noted that on examination, appellant demonstrated full range of
motion with a negative provocative sign. Again, the clinical examination showed unusual
behaviors at the left hip and lower extremity. Objective testing, including the lumbar MRI scan
did show a preexisting arthritic condition, which likely led to appellant’s more protracted
recovery from his left hip sprain. However, Dr. Sexton concluded that, due to a lack of objective
findings and the time course of injury, he had recovered from his left hip sprain. He opined that
appellant did not suffer with residuals from his May 25, 2012 employment-related back and left
hip contusion and back and left hip sprain. Appellant did suffer from significant arthritis of the
lumbar spine and moderate arthritis of the left hip. Dr. Sexton concluded that his subjective
complaints were likely based on these issues.
In a June 18, 2015 decision, OWCP denied modification of the October 21, 2013
decision. It found that the special weight of the medical evidence, as represented by
Dr. Sexton’s impartial medical opinion, established that appellant’s accepted employmentrelated conditions had ceased and that he had no work-related residuals stemming from the
conditions.
LEGAL PRECEDENT
With respect to a claimed period of disability, an employee has the burden of establishing
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.2 The term disability is defined as the incapacity because of an

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

5

employment injury to earn the wages the employee was receiving at the time of the injury, i.e., a
physical impairment resulting in loss of wage-earning capacity.3
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.4 The medical evidence required to
establish a period of employment-related disability is rationalized medical evidence.5
Rationalized medical evidence is medical evidence based on a complete factual and medical
background of the claimant, of reasonable medical certainty, with an opinion supported by
medical rationale.6 The Board, however, will not require OWCP to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed.7 To do so, would essentially allow an employee to selfcertify their disability and entitlement to compensation.8
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.9 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.10
ANALYSIS
OWCP accepted that appellant sustained postconcussion syndrome, contusion and strain
of the back, and contusion and strain of the left hip while in the performance of duty on
May 25, 2012. Appellant claimed compensation for disability for the period January 26 to
February 8, 2013. As such, appellant has the burden of establishing by the weight of the
substantial, reliable, and probative evidence, a causal relationship between his claimed disability
for that period and the accepted conditions.11 The Board finds that appellant did not submit

3

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

8

See William A. Archer, 55 ECAB 674 (2004); see also supra note 4.

9

Regina T. Pellecchia, 53 ECAB 155 (2001).

10

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

11

See Amelia S. Jefferson, 57 ECAB 183 (2005).

6

sufficient medical evidence to establish employment-related disability for the period claimed due
to his accepted injuries.12
OWCP referred appellant to Dr. Sexton to resolve the conflict in medical opinion
between Dr. Smith, an OWCP referral physician, who found that appellant had no residuals of
his accepted May 25, 2012 employment injuries and he was capable of working full duty with no
restrictions, and Dr. Kraus, appellant’s attending physician, who opined that he continued to
suffer residuals from his accepted employment injuries. The Board finds that OWCP properly
referred appellant to Dr. Sexton to resolve the conflict in the medical opinion evidence, pursuant
to 5 U.S.C. § 8123(a).
The Board further finds that Dr. Sexton’s opinion represents the special weight of the
medical evidence on whether appellant continued to suffer residuals from the May 25, 2012
employment injuries after January 25, 2013. Dr. Sexton was provided a complete factual and
medical background with a SOAF and medical records. In a March 16, 2015 report, he provided
a history and detailed results on examination. Dr. Sexton opined that appellant had fully
recovered from the May 25, 2012 employment-related injuries and he had no residuals. He
provided rationale for his opinion by explaining that appellant’s subjective complaints were
unsupported by objective findings. Dr. Sexton noted that the typical recovery from a contusion
was three to six months. He further noted that a sprain/strain injury typically resolved within
four to six months. Dr. Sexton attributed appellant’s current significant arthritis of the lumbar
spine and moderate arthritis of the left hip to his preexisting arthritis which was demonstrated by
MRI scan findings. As his report is detailed, well rationalized and based on a proper factual
background, Dr. Sexton’s opinion is entitled to the special weight accorded an impartial medical
examiner.13
On appeal, counsel contends that appellant continues to suffer from his May 25, 2012
employment injuries. As found herein, Dr. Sexton’s opinion is entitled to the special weight
accorded an impartial medical examiner and establishes that appellant has no continuing
residuals or disability due to his accepted May 25, 2012 work injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish total
disability after January 25, 2013 due to his accepted May 25, 2012 employment injuries.

12

Alfredo Rodriguez, 47 ECAB 437 (1996).

13

Supra note 10.

7

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

